Citation Nr: 1015010	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  01-09 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (MC) in 
Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Lourdes Hospital from July 18, 
2000 to January 3, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to July 1946 
and from October 1961 to August 1962; he also had periods of 
active duty for training.  He died in February 2001.  The 
appellant is his widow and the executrix of his estate. This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 determination by the Canandaigua, 
New York, VAMC, the agency of original jurisdiction (AOJ).  
This claim was before the Board in June 2004 and July 2006 
when it was remanded for further development.  In a June 2007 
decision, the Board denied the appeal in this matter.  The 
appellant appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2009, the 
Court issued a memorandum decision that vacated the Board's 
decision and remanded the issue to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the VAMC.  The appellant will 
be notified if any action on her part is required.  


REMAND

VA treatment records show that a large polypoid mass in the 
cecum was found during an October 1999 colonoscopy.  It was 
biopsied and partially resected.  In November 1999 another 
portion of the polyp was removed.  He was not seen again 
until May 2000 when the remaining portion of the polyp was 
removed and biopsied.  Pathology found a malignancy.  The 
Veteran was referred to a non-VA facility for surgery on a 
cancerous polyp in June 2000 on an emergent basis.  He 
underwent a right partial hemicolectomy with primary 
anastomosis, liver biopsy, and right inguinal hernia repair 
intraabdominally on June 23, 2000, at a non-VA facility.  
Metastatic tumors were found in 6 out of 12 regional lymph 
nodes and in the liver.  Subsequent to his surgery, the 
Veteran continued to receive follow-up care from non-VA care 
providers related to his surgery.  One of the Veteran's 
treating private physicians felt "that the metastases to the 
liver were present for a significant period of time prior to 
our operation."

The Court found the Board's statement of reasons and bases 
was inadequate for judicial review as it did not discuss 
"the scope of the referral [for non-VA emergent surgery in 
June 2000] and explain why it did not reasonably include 
authorization for follow-up care directly related to the 
surgery."  The Court found this failure frustrates judicial 
review.  

The June 2007 Board decision which the Court has set aside 
addressed the certified (and developed for appellate review) 
issue of entitlement to payment or reimbursement of 
unauthorized medical expenses at a private facility.  The 
Court's Memorandum decision/remand questioning the scope of 
the referral for emergency surgery in June 2000 raises a 
question that has not been adequately developed for appellate 
review, i.e., the appellant's entitlement to payment or 
reimbursement of the private medical expenses in question on 
the basis that they were authorized.  Consequently further 
development of the record in this matter is necessary.

Of note, a January 2005 rating decision granted entitlement 
to Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1151 as VA records indicated that the Veteran 
was at high risk for colon cancer (his brother had died of 
colon cancer) but the testing and treatment provided failed 
to timely diagnose the presence of the cancer. 

The statutes that provide for reimbursement or payment of 
non-VA emergency treatment were amended, effective October 
10, 2008 (while this matter was pending before the Court).  
Pub.L. 110-387, Title IV, § 402(a), 122 Stat. 4123.  On 
remand the AOJ should consider in the first instance the 
applicability of the revisions.
Further, the Board notes that the claim in this case is 
governed by the provisions of Chapter 17 of Title 38 of the 
United States Code.  The law pertaining to the duty to notify 
and to assist and its implementing regulations are not 
applicable to such claims.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding the fact that such law is not 
controlling in these matters, the appellant must have a fair 
opportunity to present arguments and evidence in support of 
her claim for payment or reimbursement of medical expenses.

Accordingly, the case is REMANDED to the VAMC (the for the 
following:

1.  The agency of original jurisdiction 
must fully develop and discuss the scope 
of the June 2000 referral to a non-VA 
facility for surgery on a cancerous polyp 
and explain why it did or did not 
reasonably include authorization for 
follow-up care directly related to the 
June 2000 surgery.  The explanation must 
include discussion that specifically 
encompasses the following:  (a) What was 
the scope (and limitations) of the 
referral for private emergent surgery in 
June 2000, and how was such (scope and 
limitations) communicated to the 
Veteran/or his fiduciary and the treating 
facility?  (b) Was there any express (or 
implied) authorization for private follow-
up care?  (c) Was authorization for 
private follow-up care sought (by the 
Veteran/his fiduciary or by a treating 
facility)?  If so, was there a formal 
denial of authorization for private care 
(and if so, how was it communicated)?  
Copies of all official documents 
pertaining to these matters (including any 
correspondence, reports of telephone 
contacts, telefacsimiles, e-mails, etc.) 
should be secured and associated with the 
record.
2.  After completing the above-requested 
action, and any additional notification 
and/or development deemed warranted, the 
AOJ should readjudicate the claim, to 
include consideration of any applicable 
October 2008 amendments to 38 U.S.C.A. 
§§ 1725 and 1728.  3.  If the claim 
remains denied, the AOJ should issue an 
appropriate supplemental statement of the 
case, to include consideration of all 
evidence received since the statement of 
the case.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board for further 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

